STEPHENS, Associate Justice
(dissenting) .
I agree that the 1910 statute is not applicable, but I disagree with the conclusion of the majority that the 1902 statute cut off the rights of the next of kin. It did so only in respect of “any balance of pension money due a member of the National Home” [italics supplied]. In my opinion the pensioner was never legally a member of the Home. Certainly he was not a member before he entered the Home, and had he remained out it is without dispute that any estate which he left upon his death would 'have gone to his next of kin. He entered the Home through the act of his guardian without authority of the guardianship court. An insane person cannot be bound either by an act of his own or of his guardian in respect of the custody of his person or the disposition of his property, without the authority of the court which declared him incompetent and appointed his guardian. An insane person has, legally, *246no effective will. The orders of the court issued in his protection are his will. There was no order of court here authorizing the •pensioner’s becoming a member of the Home.
The majority opinion in effect construes the word “member” to mean “inmate,” voluntary or involuntary. If this pensioner was a member of the Home and as such subject to the property consequences of the 1902 statute, so would be a sane man thrust into the Home against his will and' kept there prisoner till he died. The statute did not, and could not constitutionally, compel the pensioner to enter the Home; in my opinion, it neither requires, nor permits, the construction that his entrance without authority of court made him within its terms a “member.”